         Case 6:19-cv-00433-ADA Document 23 Filed 10/24/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

PARUS HOLDINGS INC.                             §
                                                §
              Plaintiff,                        §
                                                §
v.
                                                § CIVIL ACTION No. 6:19-cv-00433-ADA
GOOGLE LLC                                      §
                                                § JURY TRIAL DEMANDED
              Defendant.                        §

       DEFENDANT GOOGLE LLC’S NOTICE OF WITHDRAWAL OF
 RULE 12(b)(6) MOTION TO DISMISS CLAIMS OF WILLFUL INFRINGEMENT,
           INDUCED INFRINGEMENT AND INJUNCTIVE RELIEF

TO THE HONORABLE UNITED STATES DISTRICT JUDGE ALAN D ALBRIGHT:

       In light of Plaintiff Parus Holdings Inc. (“Parus”) filing a First Amended Complaint

(“FAC”) (Dkt. No. 20), Defendant Google LLC (“Google”) hereby withdraws its Rule 12(b)(6)

Motion to Dismiss Claims of Willful Infringement, Induced Infringement and Injunctive Relief

(the “Rule 12(b)(6) Motion”) without prejudice to its ability to file a renewed Rule 12(b)(6)

Motion to dismiss the FAC.

       On July 22, 2019, Parus filed its Complaint for Patent Infringement (the “Complaint”)

alleging direct, indirect, and willful infringement of the ’431 Patent and the ’084 Patent and

seeking monetary and injunctive relief. See Dkt. No. 1 at ¶¶ 19, 55, 56, 63, 92, 93 and Prayer

for Relief. On October 7, 2019, Google timely filed its Rule 12(b)(6) Motion to dismiss

Parus’s claims for willful, contributory, and induced infringement and its request for injunctive

relief. Dkt. No. 17. On October 21, 2019, Parus filed its FAC. Dkt. No. 20. Relying on the

allegations in the FAC, Parus simultaneously filed its Response in Opposition to Google’s
         Case 6:19-cv-00433-ADA Document 23 Filed 10/24/19 Page 2 of 3




Rule 12(b)(6) Motion. Dkt. No. 19. Because the FAC supersedes the Complaint, a ruling on

Google’s existing Rule 12(b)(6) Motion is no longer necessary.

       For these reasons, Defendant Google LLC respectfully withdraws its Rule 12(b)(6)

Motion to Dismiss (Dkt. No. 17) without prejudice to its ability to file a renewed Rule 12(b)(6)

motion in response to Parus Holding Inc.’s First Amended Complaint for Patent Infringement.

Dated: October 24, 2019.                    Respectfully submitted,

                                            /s/ Steve McConnico
                                            Steve McConnico
                                            Texas State Bar No. 13450300
                                            Paige Arnette Amstutz
                                            Texas State Bar No. 00796136
                                            SCOTT, DOUGLASS & MCCONNICO, LLP
                                            303 Colorado Street, Suite 2400
                                            Austin, TX 78701
                                            Telephone: (512) 495-6300
                                            Facsimile: (512) 495-6399
                                            smcconnico@scottdoug.com
                                            pamstutz@scottdoug.com

                                            Darin W. Snyder (Admitted Pro Hac Vice)
                                            dsnyder@omm.com
                                            Luann L. Simmons (Admitted Pro Hac Vice)
                                            lsimmons@omm.com
                                            David S. Almeling (Admitted Pro Hac Vice)
                                            dalmeling@omm.com
                                            Mark Liang (Admitted Pro Hac Vice)
                                            mliang@omm.com
                                            Bill Trac (Admitted Pro Hac Vice)
                                            btrac@omm.com
                                            Daniel Silverman (Admitted Pro Hac Vice)
                                            dsilverman@omm.com
                                            O’MELVENY & MYERS LLP
                                            Two Embarcadero Center
                                            28th Floor
                                            San Francisco, CA 94111-3823
                                            Telephone: 415-984-8700
                                            Facsimile: 415-984-8701

                                            Attorneys for Defendant Google LLC

                                               2
         Case 6:19-cv-00433-ADA Document 23 Filed 10/24/19 Page 3 of 3




                              CERTIFICATE OF SERVICE
       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on October 24, 2019, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.


                                                    /s/ Steve McConnico
                                                    Steve McConnico




                                               3
